Citation Nr: 1828447	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate disability rating for the service-connected right shoulder disability for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 





ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2016.  The hearing transcript has been associated with the claims file.

A June 2016 Board decision granted a higher rating of 30 percent for the right shoulder disability for the rating periods from May 13, 2009 to March 17, 2009, and from June 17, 2010 to July 28, 2015 under 38 C.F.R. § 4.17a, Diagnostic Code 5202 (2017), and remanded the issue of an increased rating in excess of 20 percent for the right shoulder disability for the period from July 28, 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  

In February 2017, the Secretary of VA and a representative of the Veteran (parties) filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases with respect to the issue of a separate rating (in addition to the 30 percent rating under Diagnostic Code 5202) for the periods from May 13, 2009 to March 17, 2009, and from June 17, 2010 to July 28, 2015.  The basis of the JMR agreement was that the Board erred when it failed to consider separate rating criteria under which the right shoulder disability could potentially be rated, including Diagnostic Codes 5201 and 5203.  38 C.F.R. § 4.71a.
In June 2017, the Board remanded the right shoulder separate rating issue to obtain Social Security Administration (SSA) records.  SSA records have been associated with the evidence of record.  

In November 2017 the representative requested a motion for extension of time, requesting an extension of time of 90 days from the date of completion of a Freedom of Information Act (FIOA) request.  The FIOA request was competed on December 18, 2017.  In a January 2018 letter, the Board granted a motion for extension of 90 days from the date of completion of a FOIA request (December 18, 2017), granting an extension to March 19, 2018.  Prior to the expiration of the extension period, in February 2018, the Board rendered a decision (denying a separate disability rating for the service-connected right shoulder disability for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015).  Subsequently, in April 2018, VA received a Motion to Vacate the February 2018 Board decision on the grounds that VA did not wait the full 90-day extension period ending on March 19, 2018.  

In the instant decision, the Board vacates the February 2018 Board decision on the issue of separate rating.  The Veteran and representative have 30 days from the date of this Board decision to submit additional evidence and argument on the matter the Board has vacated. 


FINDINGS OF FACT

1.  Due process was not followed when the Board issued its February 23, 2018 decision prior to the March 19, 2018 extension deadline.

2.  The Board is granting a period of 30 days from the date of this Board decision to submit additional evidence and argument on the matter the Board has vacated. 
  



CONCLUSION OF LAW

The February 23, 2018 Board decision denying a separate disability rating for the service-connected right shoulder disability for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, is vacated.  38 U.S.C. 
§ 7104(a) (2012); 38 C.F.R. § 20.904 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.    

In its February 23, 2018 decision, the Board denied a separate disability rating for the service-connected right shoulder disability for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015.  Subsequently, in April 2018, the Veteran's representative filed a Motion to Vacate, arguing that, prior to the Board's February 23, 2018 decision, the undersigned Veterans Law Judge had granted a 90-day motion for extension, ending on March 19, 2018.  As such, the Motion to Vacate indicated that, while the Board issued its decision on February 23, 2018, the Veteran had until March 19, 2018 to submit additional evidence.  

Review of the record reflects that in November 2017 the representative requested a motion for extension of time, requesting an extension of time of 90 days from the date of completion of a FIOA request, which was competed on December 18, 2017.  Subsequently, in a letter dated January 3, 2018, the undersigned Veterans Law Judge granted a 90-day extension for the submission of evidence on or before March 19, 2018.  While it does not appear as though either the Veteran or the representative has submitted any additional evidence pertinent to the separate rating issue, the record reflects that the Board decision was issued on February 23, 2018, approximately 24 days prior to the March 19, 2018 extension deadline.  Considering the above, the Board finds that issuing a decision denying a separate disability rating for the service-connected right shoulder prior to the March 19, 2018 extension deadline was potentially a denial of due process.  

Accordingly, the Board VACATES its February 23, 2018 decision denying a separate disability rating for the service-connected right shoulder.  38 U.S.C. 
§ 7104(a); 38 C.F.R. § 20.904.   The Veteran and representative have 30 days from the date of this Board decision to submit additional evidence and argument on the matter the Board has vacated. 


ORDER

The Board's February 23, 2018 decision denying a separate disability rating for the service-connected right shoulder for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, is vacated.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


